Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 16-18, 21-24 and 27-29 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The prior arts of record does not disclose or teach (with respect to independent claim 16 by example only, as the other independent claims have similar limitations) the following limitations, in combination with other limitations of the independent claims:
generate the automatic response based on the intention of the message, the personal information, and the determination, the automatic response including information about whether the application is actively running on the information processing terminal and is operated by the user when the access request is received; and transmit the automatic response to the access partner, wherein the automatic response includes a state of the user, and the state of the user includes identifying that the user is: (i) playing a game, (ii) watching a video, or (iii) making a telephone call.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4.	Applicant’s arguments, with respect to claims and in view of the supplemental amendment filed on 02/08/2022 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643